Citation Nr: 1515364	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected cystic lesion of the left upper tibia.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a preliminary matter, the Board notes that the above-captioned claim was certified to the Board for appellate review in June 2013.  While the claim was pending before the Board, the RO again undertook to develop the Veteran's service connection claim for a low back disability.  In doing so, the RO obtained the Veteran's updated VA treatment records and in April 2014, provided the Veteran with another VA examination to determine the etiology of his low back disability.  In May 2014, the RO issued another rating decision denying service connection for a low back disability.  As this additional evidence has been considered by the RO, the Board finds no prejudice in proceeding with the adjudication of the above-captioned claim, to include consideration of the evidence obtained pursuant to the RO's additional development.  

Furthermore, in July 2014, the Veteran submitted an opinion from a private physician regarding the etiology of his low back disability.  The RO has not considered this additional pertinent evidence.  However, because the substantive appeal for this matter was received after February 2, 2013, and the Veteran has not expressly requested RO consideration, the Board may consider this additional evidence without a waiver of RO jurisdiction.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).


FINDING OF FACT

The probative evidence of record supports a finding that degenerative disc disease of the lumber spine is proximately due to the Veteran's service-connected cystic lesion of the left upper tibia.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumber spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

In a June 1970 rating decision, service connection was granted for a cystic lesion of the left upper tibia.  The Veteran asserts that his current low back disability was proximately caused by his service-connected cystic lesion of the left upper tibia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The evidence of record includes a current diagnosis of degenerative disc disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to whether the Veteran's low back disability was proximately caused or aggravated by his service-connected cystic lesion of the left upper tibia, the evidence of record consists of the Veteran's statements, service treatment records, post-service VA treatment records, two etiological opinions from VA examiners, and an etiological opinion from a private physician.  

The Veteran asserts that his service-connected cystic lesion of the left upper tibia caused continuous left leg pain, which, over time, resulted in decreased mobility.   He contends that he has had to rely on his right leg to take pressure off of his painful left leg, which put additional strain on his lower back.  

The Veteran's statements are competent evidence as to the presence of observable symptoms, such as pain and decreased mobility.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that opining on a link between the Veteran's left leg disability and the development of degenerative disc disease of the lumbar spine is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion regarding the physical effects of relying on one leg to take the pressure off of the other leg.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence as to the etiology of his low back disability.  See, e.g.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Service treatment records show that the Veteran complained of left leg pain on numerous occasions during service.  X-rays revealed a cystic lesion on the left upper tibia, and the diagnoses included fibrous dysplasia and non-ossifying fibroma.  An undated narrative summary of service treatment indicates that the Veteran reported increased leg pain and walked with a limp for the past four months.  Several in-service treatment providers recommended surgery, but the Veteran declined.  In March 1969, the Veteran was medically discharged due to his cystic lesion of the left upper tibia.

An October 2009 VA treatment record shows that the Veteran reported progressive back pain associated with shooting pain in the posterior aspect of the legs with slight numbness in the right leg.  

A September 2010 VA treatment record indicates that the Veteran complained of "shooting" pain in the lower back, predominantly on the left side.  The Veteran also reported a history of falls and stated that he was concerned about his poor equilibrium when walking and going down stairs.  The treatment provider noted that the Veteran exhibited a gait/balance deficit.  The impression was lower back pain and lumbar radiculopathy.  

An October 2010 VA treatment record indicates that the Veteran reported lower back pain and numbness in his legs for the past year.  The record indicates that he had a history of left leg pain since 1968 due to a benign growth of the bone.  The Veteran described his left leg pain as constant and "throbbing," without any aggravating factors.  The treatment provider noted that the Veteran walked without assistive devices, and his gait was normal.  Imaging studies revealed extensive bone deficit in the proximal end of the diaphyses of the left tibia, but otherwise minimal interval changes were noted compared to prior studies.  An MRI revealed multilevel degenerative changes of the lumbar spine, worse at L4-L5.  

A January 2011 VA physical therapy record indicates that the Veteran walked with a moderate limp due to the pain in his left leg.  The physical therapist noted that the Veteran complained of pain in his hips and left lower leg.   

During a November 2009 VA examination, the Veteran reported a "stabling" pain sensation in the left leg.  He reported moderately increased pain during flare-ups, which lasted hours and occurred every two or three weeks.  He also reported lower back pain, which radiated toward both lower extremities.  A physical examination revealed no inflammation, deformity, debility, leg shortening, or bone or joint abnormalities.  The examiner indicated that no weight bearing joints were affected, and there was no evidence of abnormal weight bearing.  The examiner noted that the Veteran did not use any assistive devices for walking.  X-rays revealed a mixed geographic expansile lytic lesion at the proximal metaphyseal diaphyseal region of the left tibia without aggressive behavior.  The diagnosis was a benign growth of the bone at the left upper tibia.  The examiner indicated that the pain caused by the cystic lesion of the left upper tibia prevented the Veteran from exercising or playing sports; moderately impacted his ability to engage in recreational activities, shop, and do chores; and mildly affected his ability to travel.

VA physical therapy records from January 2011 and February 2011 indicate that the Veteran reported lower back and leg pain and walked with a limp.

In February 2011, the Veteran underwent a VA examination pursuant to the above-captioned claim.   During the examination, the Veteran reported experiencing pain in his left leg for many years.  He also reported the sudden onset of lower back pain in approximately 2009.  The Veteran denied sustaining any particular injuries to his lower back.  The examination report indicates that the Veteran walked without the use of an assistive device.  A physical examination revealed a left lower extremity limp and antalgic gait.  X-rays revealed multilevel degenerative changes of the lumbar spine.  The diagnosis was degenerative disc disease at L1-L2, L2-L3, L3-L4, L4-L5, and L5-S1 and right S1 radiculopathy.  The examiner opined that the Veteran's low back disability was not likely due to his service-connected cystic lesion of the left upper tibia.  In support of this, examiner provided the following rationale:

The [Veteran] walks without assistive devices with a mild left lower extremity limp.  There are no bio-mechanical factors identified which could cause or aggravate his lower back condition.  [The Veteran] has worked his whole life after release from the military service as a[n] auto mechanic where he had to bend and squat constantly and pick up heavy parts[,] as can be seen on report in support of [his increased rating] claim of [November 2007].  His lower back condition developed in 2009[,] more than 30 years after [he was] released from the military service.  The degenerative disc disease is not pathologically, nor etiologically related to his left leg cystic condition (benign growth in the tibia bone).  The lower back condition is not likely due to or was aggravated by his left lower leg condition.

During an April 2014 VA examination, the Veteran reported experiencing constant, severe lower back pain since 1979.  The examiner provided a diagnosis of degenerative disc disease of the lumbar spine, and noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The examination report indicates that the Veteran constantly used a wheelchair, a one-point cane, and a walker due to his lower back pain.  The examiner opined that the Veteran's low back disability was not likely related to his service-connected cystic lesion of the left upper tibia and provided the following rationale:

Th[ese] conditions are unrelated to each other.  [The] Veteran's low back condition is due to normal progression of aging process.

In July 2014, the Veteran submitted a private opinion from M. F., M.D., who is Board Certified in occupational medicine.  After performing a physical examination and reviewing the Veteran's service treatment records and VA treatment records, Dr. M. F. opined that the Veteran's low back disability was likely caused by his service-connected cystic lesion to the left upper tibia.  In support of this, Dr. M. F. provided the following rationale:  

During a complete review of [the Veteran's] military medical records, I found that his records reflect, while on active duty, he sustained an injury to his left tibia, causing him to limp.  As a result[,] [the Veteran] has to put all his weight in the right leg to compensate for his injury [to his] left leg, [and] many years [have] passed, creating severe damage to his right knee and back.

. . .

 [The Veteran] did hurt his left tibia in active duty which created a limp, [and] he had limping for many years.  His limping has altered the alignment of the spine and the way he walk[s].  Therefore[,] it is my medical opinion more likely than not (50/50), that his limping caus[ed] the back disability.

The evidence of record contains conflicting competent medical opinions regarding the relationship between the Veteran's low back disability and his service-connected cystic lesion of the left upper tibia.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

Although the February 2011 and April 2014 VA examiners provided negative nexus opinions, the Board finds that the examiners' opinions are of no probative value.  The February 2011 VA examiner's rationale for the opinion included conflicting findings of "left lower extremity limp" versus "no biomechanical factors which could cause or aggravate his lower back condition."  The April 2014 VA examiner did not provide a rationale to support the opinion that the Veteran's low back condition was due to normal progression of the aging process.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

The remaining private medical opinion of record is in support of the appeal and is probative in that it is supported by a rationale evidencing a thorough review of the Veteran's claims file and a reasoned medical explanation.  Accordingly, the Board finds that the evidence of record supports service connection for degenerative disc disease of the lumbar spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


